                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

CARSON A. T. PEAPEALALO ,     )                            CV 18-00400 DKW-RLP
                              )
          Plaintiff,          )
                              )                            ORDER ADOPTING
     vs.                      )                            MAGISTRATE JUDGE’S
                              )                            FINDINGS AND
SECRETARY OF THE NAVY,        )                            RECOMMENDATION
                              )
          Defendant.          )
_____________________________ )

                  ORDER ADOPTING MAGISTRATE JUDGE’S
                    FINDINGS AND RECOMMENDATION

       Findings and Recommendation having been filed and served on all parties

on October 24, 2018, and no objections having been filed by any party,

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the "Findings and

Recommendation to Deny Plaintiff’s Request for Appointment of Counsel" are

adopted as the opinion and order of this Court.

       IT IS SO ORDERED.

       DATED: November 13, 2018 at Honolulu, Hawai’i.

                                     /s/ Derrick K. Watson
                                     Derrick K. Watson
                                     United States District Judge




Carson A. T. Peapealalo v. Secretary of the Navy, Civil No. 18-00400 DKW-RLP; FINDINGS AND
RECOMMENDATION TO DENY PLAINTIFF’S REQUEST FOR APPOINTMENT OF
COUNSEL
